DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 02/24/2021 has been entered.  Claims 1, 2, 4-11, 13-20 and 22-24 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome most objections and 112(a & b) rejections previously set forth in the Non-Final Office Action mailed 11/24/2020.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
The applicant has stated that limitations (“restrictions”) have been included in all claims (interpreted as independent claims 1, 11 and 17) such as ‘flow meters in third and fourth flow lines that are upstream of the hose reel’ and ‘a control valve is connected to both third and fourth flow lines’ and that inclusion of these limitations makes the claims allowable over prior art.  In response, the rejections have been amended to account for said amendments.

Claim Objections
Claims 1, 17 and 19 are objected to because of the following informalities:  
Claim 1 Ln 40, please amend to --[[deactiving]] deactivating--.
Claim 1 Ln 25-28 is a duplication of lines 14-16.
Claim 17 Ln 30-31, please amend to --and the fourth flow line [[in]] is a return flow line --.
Claim 19 Ln 1-3, please amend to ----.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 Ln 18 cites the limitation "intermittently monitoring fluid flow in the first and second hydraulic hoses”.  Lines 8-9 previous identified the first and second hoses as included on the hose reel that connect to the cylinder.  The specification does not place the flow meters, or monitoring on the hose reel or between the hose reel and the cylinder.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 Ln 9-11 cites the limitation "wherein said first and second hydraulic hoses include a supply hose to the hydraulic device and a return hose that returns hydraulic fluid from the device to the hose reel”.  It is unclear if this limitation is intending to provide additional hoses or merely rename the existing first/second hoses. Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted hydraulic fluid from the hose reel [[hose]] to the hydraulic device and 
Claim 1 Ln 18-23 cites the limitation "g) intermittently monitoring fluid flow in the first and second hydraulic hoses; h) calculating a ratio of the first volume of fluid flowing in the third hose to the second volume of fluid flowing in the fourth hose; i) monitoring a first and second volume of the hydraulic fluid flowing respectively in the third and fourth hydraulic hoses”.  The claims first states fluid flow is monitored in first/second hoses, then calculates a ratio of first/second volumes (which lack antecedent basis) in third/fourth hoses, then further monitors first/second volumes (same/different than those in step h)?).  These three steps, g-h, appear to be in conflict with each other and are therefore indeterminate.  For examination, the limitation was interpreted as --g) intermittently monitoring fluid flow in the third and fourth hydraulic hoses; h) calculating a ratio of [[the] a first volume of fluid flowing in the third hose to [[the] a second volume of fluid flowing in the fourth hose; 
Claim 1 Ln 36-39 cites the limitation "using dimensions… of the piston”.  There are multiple terms within these lines that were previous cited and it is unclear if these ‘new terms’ are intended to be new terms or merely reference the previously cited terms.  One example is “a ratio” cited in line 36 and previously line 19.  Therefore the scope of the claim is indeterminate.  For examination, all the conflicting/duplicated 
Claim 9 Ln 1-4 cites the limitations “preset ratio or preset value”, “dimensions”.  It is unclear if these terms are the same as or different from the terms previously cited in claim 1.  Therefore the scope of the claim is indeterminate.  For examination, all the conflicting/duplicated limitations/terms were interpreted as the same as previously cited limitations/terms.
Claims 2, 4-8 and 10 are rejected at least for their dependence upon claim 1.

Claim 11 Ln 12-14, 27-29 cites the limitation "f) intermittently monitoring a first and second volume respectively in third and fourth hydraulic hoses; g) monitoring hydraulic fluid flow in third and fourth hydraulic hoses… i) calculating a ratio of the first volume of fluid in the third hydraulic hose … to the second volume of fluid in the third hydraulic hose”.  It is unclear if the first/second volume is the same as the hydraulic fluid flow, or if step g) is monitoring some other variable.  Therefore the scope of the claim is indeterminate.  For examination, the hydraulic fluid flow was interpreted as the same as the first/second volumes respectively in the third and fourth hoses.
Claims 13-16 are rejected at least for their dependence upon claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bubacz; Shane L. et al. US 20080028619 A1, hereinafter Bubacz, in view of Yowell; Gordon et al. US 5829470 A, hereinafter Yowell, in further view of Zintz; Howard et al. US 4185652 A, hereinafter Zintz.
Bubacz and Zintz are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (operating an underwater hydraulic device).  Yowell is considered analogous art to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (detecting leaks in hydraulic lines and shutting off the system to prevent further leaks).  MPEP2141.01(a) I.
Regarding claim 1, Bubacz discloses (Fig. 5, 6), as far as is determinate, a method of deactivating an underwater hydraulic device, comprising the steps of: 
a) providing a hydraulic device (10) that is capable of being operated at a seabed area and under water (Abstract), the device having a hydraulic cylinder (50) with a pushrod and a piston (depicted as having a hydraulic cylinder connected to the jaw, and a pushrod connected to a base (40) of the hydraulic device, depicted as a linear hydraulic actuator whereby actuation happens only by a hydraulic pressure differential across a piston connected to the pushrod, [0043]); 
b) lowering the device below a water surface area (140) to the seabed area with a hose reel that is located on a floating vessel at the water surface area (Fig. 5 depicts the hydraulic device being lowered to the seabed area from hoses wrapped around a 
c) using the device of steps "a" and "b" to cut an underwater object (Abstract, [0041[); 
d) wherein the hose reel of step "b" includes first and second hydraulic hoses that connect to the cylinder on opposing sides of the piston [0044-0045], wherein said first and second hydraulic hoses include a supply hose to the hydraulic device and a return hose that returns hydraulic fluid from the device to the hose reel (the portions of hoses (150, 150) from the reel and the device are identified as the first and second hoses, depending upon the action of the device (extend/retract piston) one of the first/second hoses is the supply hose, and the other is the return hose); 
e) providing a hydraulic pump and hydraulic fluid reservoir on the floating vessel at the water surface area for providing the hydraulic fluid under pressure to said first and second hydraulic hoses via third and fourth hydraulic hoses ([0044-0045, 0047] discloses the control station (160) is powered by an internal combustion engine and supplies hydraulic fluid (which may only be done via a hydraulic pump/reservoir) which is depicted at the water surface, the portions of hoses (150, 150) between the pump/reservoir and the reel are identified as the third and fourth hoses and the portions of hoses (150, 150)); 
f) wherein the third hose transmits the hydraulic fluid from the pump to the hose reel and the fourth hydraulic hose transmits the hydraulic fluid from the hose reel to the hydraulic fluid reservoir (the one of the third/fourth hoses between the pump and reel is identified as the third hose, and the other is the fourth hose); 
j) providing a control valve that is interfaced with the third and fourth hydraulic 
m) using the control valve of step "j [["i"]] to change flow direction in said third and fourth hydraulic hoses [0044].
Bubacz fails to explicitly state that the method further comprises:
i) monitoring a first and second volume of the hydraulic fluid flowing respectively in the third and fourth hydraulic hoses with a first flow meter interfaced with the third hydraulic hose, wherein the first flow meter measures the first volume in the third hydraulic hose and a second flow meter interfaced with the fourth hydraulic hose, wherein the second flow meter measures the second volume in the fourth hydraulic hose;
g) intermittently monitoring fluid flow in the first and second hydraulic hoses; 
h) calculating a ratio of the first volume of fluid flowing in the third hose to the second volume of fluid flowing in the fourth hose; 
k) using dimensions of the hydraulic cylinder to calculate a ratio of a first volume of the hydraulic fluid flowing in the first hydraulic hose into a first chamber of the hydraulic cylinder on a first side of the piston to a second volume of fluid flowing in the 
l) deactivating the hydraulic device if the ratio of step "k" varies from a preset ratio or preset value.
Yowell discloses (Fig. 1) a method comprising:
a) providing a hydraulic device (32), the device having a hydraulic cylinder with a pushrod and a piston (Col 2 Ln 57, discloses a piston, which the examiner has interpreted as a piston actuator fundamentally comprising the cylinder, pushrod and piston); 
d) first and second hydraulic hoses (4, 5) that connect to the cylinder on opposing sides of the piston (Col 2 Ln 57-58, 62-63); 
e) providing a hydraulic pump and hydraulic fluid reservoir for providing the hydraulic fluid under pressure to said first and second hydraulic hoses  (Col 2 Ln 54-55, 61-62 discloses a “conventional hydraulic system” which fundamentally has a pump and reservoir) via third and fourth hydraulic hoses (2, 3); 
i) monitoring a first and second volume of the hydraulic fluid flowing respectively in the third and fourth hydraulic hoses with a first flow meter (13) interfaced with the third hydraulic hose, wherein the first flow meter measures the first volume in the third hydraulic hose and a second flow meter  (15) interfaced with the fourth hydraulic hose, wherein the second flow meter measures the second volume in the fourth hydraulic hose (Col 3 Ln 11-23 disclose monitoring, at least intermittently, a first and second volume of the hydraulic fluid flowing respectively in the third and fourth hydraulic hoses);
g) intermittently monitoring fluid flow in the first and second hydraulic hoses (by 
h) calculating a ratio of the first volume of fluid flowing in the third hose to the second volume of fluid flowing in the fourth hose (Col 3 Ln 11-37 discloses monitoring the flow in each line, determining the difference/ratio between the two, which is fundamentally dependent upon the dimensions of the device/cylinder); 
k) using dimensions of the hydraulic cylinder to calculate a ratio of a first volume of the hydraulic fluid flowing in the first hydraulic hose into a first chamber of the hydraulic cylinder on a first side of the piston to a second volume of fluid flowing in the second hydraulic hose into a second chamber of the hydraulic cylinder from a second side of the piston (Col 3 Ln 11-37 discloses monitoring the flow in each line, determining the difference/ratio between the two, which is fundamentally dependent upon the dimensions of the device/cylinder); 
l) deactivating the hydraulic device if the ratio of step "k" varies from a preset ratio or preset value (Col 3 Ln 2-7).
Yowell further discloses it is beneficial to provide the first and second flow meter on the third and fourth hoses and calculating the ratio of volume flow measured by the meters/controller (27) (hereinafter: leak detection system) to prevent further loss of fluid from a leak (Abstract).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bubacz, by providing a leak detection system, as taught by Yowell, for the purpose of preventing further loss of fluid from a leak.
For further clarification, Yowell discloses the first and second flow meter on the 

The modified device of Bubacz/Yowell fails to explicitly state that the method further comprises: the first and second flow meter being located between the hydraulic pump/reservoir and the hose reel.
Zintz discloses (Fig. 1-3) a method comprising
a)    providing a hydraulic device (13) that is capable of being operated at a seabed area and under water (Abstract);
b)    lowering the hydraulic device and end portions of hydraulic hoses (11/151) to the seabed area (Col 1 Ln 12-15) wherein the hoses are wound upon a hose reel (146, Col 5 Ln 62-66) that is located on a floating vessel (8) at a water surface (7);
e) providing a hydraulic pump (9, 63) on the floating vessel at the water surface for providing hydraulic fluid under pressure to said hoses (Col 1 Ln 62-67);
h) monitoring a volume of the hydraulic fluid flowing respectively in the hydraulic hoses with a flow meter (109, Col 5 Ln 5-8) in the hose, said flow meter being in between the hydraulic pump and the hose reel (the flow meter is depicted as located between the pump and reel, everything depicted upstream of the hose reel is located on the floating vessel as Col 1 Ln 17-20 states that it is beneficial to limit the amount of lines/connections between the floating vessel and the hydraulic device at the seabed area thereby providing the motivation to place the flow meter at the claimed location between the hydraulic pump and the hose reel as the hose reel is the last device/point by which the flow meter can be placed while still remaining on the floating vessel).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the modified device of Bubacz/Yowell, by placing flow meter(s) in between the hydraulic pump and the hose reel, as taught by Zintz, for the purpose of limiting the amount of lines/connections between the floating vessel and the hydraulic device at the seabed area.
To further clarify the modification, the modified device of Bubacz/Yowell discloses first-fourth hoses and first-second flow meters.  Zintz teaches a flow meter, a location for the flow meter and motivation to place the flow meter at that location.  Therefore, Zintz is used to teach the locations of the first-second flow meters in the third/fourth hoses of the modified device of Bubacz/Yowell as Zintz teaches it is beneficial to locate them there as opposed to detrimentally locating the first-second flow meters in the first/second hoses
Regarding claim 2, Bubacz discloses (Fig. 5, 6), as far as is determinate, the device is a hydraulic shear (abstract). 
Regarding claim 7, Yowell discloses (Fig. 1), as far as is determinate, a controller (17/31) continuously monitors flow in the flow meters and continuously calculates the ratio of step "g" (Col 3 Ln 11-23). 
Regarding claim 8, Yowell discloses (Fig. 1), as far as is determinate, providing a selector switch having multiple selectable switch positions and wherein the ratio of step "g" can be varied by selecting a different position of the selector switch (27, the examiner has interpreted the controller as the ‘selector switch’ as it enables multiple positions/ratios to be selected as indicated in Col 1 Ln 54-59). 
Regarding claim 9, Yowell discloses (Fig. 1), as far as is determinate, the 
Regarding claim 10, Yowell discloses (Fig. 1), as far as is determinate, the volumes of step "g" are automatically calculated (Col 3 Ln 11-23). 

Claims 4-6 and 11, 13-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bubacz, in view of Yowell, in further view of Zintz in further view of Schultz; Eric J et al. US 8020659 B2, hereinafter Schultz.  
Schultz is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (Schultz is land-based hydraulic-power-equipped base machine (Col 3 Ln 12-14), the claimed invention is a floating vessel-based hydraulic-power-equipped base machine (1, Abstract), which are in the same field of endeavor as evidenced by Bubacz, a floating vessel-based hydraulic-power-equipped base machine that teaches analogous similarities between floating vessel-based and land-based hydraulic-power-equipped base machines [0047]); OR the reference is reasonably pertinent to the problem faced by the inventor (detecting a failure/fault condition within a hydraulic system and shutting the system down to prevent further issues).  MPEP2141.01(a) I.
Regarding claim 4, the modified device of Bubacz/Yowell/Zintz discloses the claimed invention substantially as claimed, as set forth above for Claim 1.  
Bubacz further discloses (Fig. 5, 6) that the fluid is a hydraulic fluid 
Yowell further discloses (Fig. 1) k) deactivating the hydraulic device if the ratio varies from a preset ratio or preset value (Col 3 Ln 2-7).
The modified device of Bubacz/Yowell/Zintz fails to explicitly state that in step “k”, the prime mover and pump assembly are deactivated.
Schultz discloses (Fig. 2), as far as is determinate, a method of deactivating a hydraulic device, comprising the steps of:
a)    providing ‘hydraulic-power-equipped base machine’ (100) with a control station (120), a prime mover (“engine” 204, Col 3 Ln 56-59), a hydraulic pump (202) powered by said prime mover (Col 3 Ln 56-59) and a pump fluid reservoir (208) that supplies hydraulic fluid to the pump, a controller/computer (232), sensors (Col 4 Ln 32-35);
k) deactivating the hydraulic device (Col 6 Ln 52-67) if the ratio varies from a preset ratio or preset value (Col 6 Ln 37-51);
in step “k”, the prime mover (“engine” 204) and pump assembly (202) are deactivated (Col 6 Ln 57-67 discloses deactivating both the pump and engine).
Schultz further discloses that deactivating the prime mover and pump assembly upon detection of a fault/error in the system prevents unsafe operating conditions (Col 1 Ln 48-50).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the modified device of Bubacz/Yowell/Zintz, by deactivating the prime mover and pump assembly, as taught by Schultz, for the purpose 
Regarding claim 5, Schultz discloses (Fig. 2), as far as is determinate, the prime mover is deactivated (Col 6 Ln 57-67 discloses deactivating both the pump and engine). 
Regarding claim 6, Schultz discloses (Fig. 2), as far as is determinate, the prime mover includes an engine and in step "j" the engine is shut off (Col 6 Ln 57-67 discloses deactivating both the pump and engine).

Regarding claim 11, as far as is determinate, the modified device of Bubacz/Yowell/Zintz/Schultz discloses the claimed invention as presented above for claims 1 and 4.
Bubacz further discloses (Fig. 5, 6) the floating vessel is provided with a control station (160, [0044-0045, 0047] discloses the control station (160) is powered by an internal combustion engine and supplies hydraulic fluid (which may only be done via a hydraulic pump/reservoir).
Regarding claim 13, Schultz discloses (Fig. 2), as far as is determinate, a method of deactivating a hydraulic device, comprising the steps of:
a)    providing ‘hydraulic-power-equipped base machine’ (100) with a control station (120), a prime mover (“engine” 204, Col 3 Ln 56-59), a hydraulic pump (202) powered by said prime mover (Col 3 Ln 56-59) and a pump fluid reservoir (208) that supplies hydraulic fluid to the pump, a controller/computer (232), sensors (Col 4 Ln 32-35);
k) deactivating the hydraulic device (Col 6 Ln 52-67) if the ratio varies from a preset ratio or preset value (Col 6 Ln 37-51);
in step “k”, the prime mover (“engine” 204) and pump assembly (202) are deactivated (Col 6 Ln 57-67 discloses deactivating both the pump and engine).
Regarding claim 14, Schultz discloses (Fig. 2), as far as is determinate, the prime mover includes an engine and in step "j" the engine is shut off (Col 6 Ln 57-67 discloses deactivating both the pump and engine).
Regarding claim 15, Yowell discloses (Fig. 1), as far as is determinate, a controller (17/31) continuously monitors flow in the flow meters and continuously calculates the ratio of step "g" (Col 3 Ln 11-23). 
Regarding claim 16, Yowell discloses (Fig. 1), as far as is determinate, providing a selector switch having multiple selectable switch positions and wherein the ratio of step "g" can be varied by selecting a different position of the selector switch (27, the examiner has interpreted the controller as the ‘selector switch’ as it enables multiple positions/ratios to be selected as indicated in Col 1 Ln 54-59). 

Regarding claim 17, as far as is determinate, the modified device of Bubacz/Yowell/Zintz/Schultz discloses the claimed invention as presented above for claims 1, 4 and 7.
Bubacz further discloses (Fig. 5, 6) the floating vessel is provided with a control station (160, [0044-0045, 0047] discloses the control station (160) is powered by an internal combustion engine and supplies hydraulic fluid (which may only be done via a hydraulic pump/reservoir).
Regarding claim 18, Bubacz discloses (Fig. 5, 6, 9), as far as is determinate, the hydraulic device is a power tong (Abstract, as the applicant has not 
Regarding claim 19, Yowell discloses (Fig. 1), as far as is determinate, the flow is measured with first (13) and second (15) flow meters in step "f", one flow meter monitoring fluid flow in the first hydraulic hose (11), the other flow meter monitoring flow in the second hydraulic hose (12). 
Regarding claim 20, Yowell discloses (Fig. 1), as far as is determinate, providing a selector switch having multiple selectable switch positions and wherein the ratio of step "g" can be varied by selecting a different position of the selector switch (27, the examiner has interpreted the controller as the ‘selector switch’ as it enables multiple positions/ratios to be selected as indicated in Col 1 Ln 54-59). 
Regarding claim 22, Yowell discloses (Fig. 1), as far as is determinate, the computer is programmable to designate any ratio as the acceptable value (Col 1 Ln 54-59 discloses the various components (17-19, 22, 23, 30) of computer (27) have various roles/functions, each component can be/is interpreted as individual controllers and also portions of a computer that are connected to each other for programing operating values into the controller).. 
Regarding claim 23, Yowell discloses (Fig. 1), as far as is determinate, wherein the acceptable value (“value”) is a range (Col 3 Ln 52-54 discloses the “value” is a range from a nominal “value preset”). 
Regarding claim 24, Yowell discloses (Fig. 1), as far as is determinate, wherein the acceptable value (“value”) is a range (Col 3 Ln 52-54 discloses the “value” is a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745